780 F.2d 1020
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)ELIZABETH BRANDON, et al., Plaintiffs-Appellees, Cross-Appellantsv.JOHN D. HOLT, et al., Defendants-Appellants, Cross-Appellees.
82-5321, 82-5346
United States Court of Appeals, Sixth Circuit.
11/8/85

REMANDED
W.D.Tenn.
ORDER
Before:  LIVELY, Chief Judge; MERRITT, Circuit Judge; and PECK, Senior Circuit Judge.


1
This case is remanded to the District Court for reconsideration in light of the Supreme Court's decision in Brandon v. Holt, No. 83-1622 (January 21, 1985), reversing 719 F.2d 151 (6th Cir. 1983).  The District Court's opinion below does not address or apply the 'policy or custom' requirement for municipal Sec. 1983 liability under Monell v. New York City Dep't of Social Services, 436 U.S. 658, 694 (1978), an apparent prerequisite for liability when a municipal official is sued 'in his official capacity' since any such judgment is now deemed to be against the municipality rather than the individual, although the municipality is not expressly named as a party.


2
Accordingly, it is so ORDERED.